EXHIBIT 12.1 SECTION 302 CERTIFICATION I, Eduardo S. Elsztain, certify that: 1. I have reviewed this annual report on Form 20-F/A of IRSA Inversiones y Representaciones Sociedad Anónima (the “Company”) for the fiscal year ended June 30, 2015; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state amaterial fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; and 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the company as of, and for, the periods presented in this report . IRSA Inversiones y Representaciones Sociedad Anónima March 16, 2016 By: /s/Eduardo S. Elsztain Eduardo S. Elsztain Chief Executive Officer
